                                          Case 4:19-cr-00043-YGR Document 202 Filed 01/17/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 4:19-cr-00043-YGR-8 (KAW)
                                   8                     Plaintiff,                        ORDER DENYING MOTION TO
                                                                                           REMAND DEFENDANT KENNEDY-
                                   9              v.                                       PALMER; REPORT AND
                                                                                           RECOMMENDATION TO DENY
                                  10     DEANTAE KENNEDY-PALMER,                           MOTION TO FORFEIT BOND
                                  11                     Defendant.                        Re: Dkt. No. 162
                                  12
Northern District of California
 United States District Court




                                  13           On October 18, 2019, the Government filed a motion to forfeit bond and remand

                                  14   Defendant Deantae Kennedy-Palmer to custody. (Mot., Dkt. No. 162 at 1.) The pending motion

                                  15   was referred to the undersigned on November 18, 2019. (Dkt. No. 188.)

                                  16           On November 27, 2019, the Court held a hearing and took the motion under submission.

                                  17   Upon review of the moving papers, and considering the arguments made at the hearing, and for the

                                  18   reasons stated on the record, the Court DENIES the motion to remand Defendant Deantae

                                  19   Kennedy-Palmer to the custody of the U.S. Marshal, and, therefore, RECOMMENDS that the

                                  20   district court deny the motion to forfeit Mr. Kennedy-Palmer’s bond.

                                  21     I.    REMAND IS NOT APPROPRIATE

                                  22           On January 22, 2019, Mr. Kennedy-Palmer was released on a $25,000 bond, which his

                                  23   mother and girlfriend co-signed as sureties. (Dkt. No. 9.) Some of the conditions of his release

                                  24   were that he not possess any firearms, that he have no contact with any co-defendants outside of

                                  25   the presence of counsel, and that he make all court appearances in the related Alameda County

                                  26   case as directed. Id.

                                  27           The Government contends that, on August 27, 2019, Mr. Kennedy-Palmer participated in a

                                  28   music video production, in which he possessed a pistol with an extended magazine. (Mot. at 11-
                                          Case 4:19-cr-00043-YGR Document 202 Filed 01/17/20 Page 2 of 4




                                   1   12.) The Government concedes that Mr. Kennedy-Palmer was masked, rendering his face not

                                   2   visible, but argues that he can be identified based on his voice and distinctive jewelry. Id. at 12.

                                   3   Specifically, the ATF agent that arrested Mr. Kennedy-Palmer on January 10, 2019, and spoke to

                                   4   him at the time of arrest, recognized his voice. (Id.; Decl. of Whitney Hameth, “Hameth Decl.,”

                                   5   Dkt. No. 162-1 ¶ 17.) Furthermore, in other images allegedly taken that night, Mr. Kennedy-

                                   6   Palmer’s face is visible and he is wearing the same jewelry. (Mot. at 12; Hameth Decl. ¶ 18, Ex.

                                   7   26.)

                                   8          When the Government moves to remand a defendant on that basis, the Government bears

                                   9   the burden “by clear and convincing evidence” that the defendant violated a condition of pretrial

                                  10   release. 18 U.S.C. § 3148. “Clear and convincing evidence requires that the existence of a

                                  11   disputed fact be highly probable. Colorado v. New Mexico, 467 U.S. 310, 316 (1984). To satisfy

                                  12   its burden by clear and convincing evidence, “the Government must present sufficient evidence to
Northern District of California
 United States District Court




                                  13   produce in the Court, as the ultimate factfinder [], an ‘abiding conviction’ that the truth of the

                                  14   Government's factual contentions is ‘highly probable.’” United States v. Harder, 116 F. Supp. 3d

                                  15   1197, 1207 (D. Or. 2015).

                                  16          Here, the Government contends that Mr. Kennedy-Palmer violated the condition of his

                                  17   release that prohibits the possession of firearms. (Mot. at 14.) In opposition, Defendant contends

                                  18   that the Government has not shown by clear and convincing evidence that he is the masked person

                                  19   in the video holding a firearm, and that the object is an actual firearm, rather than a replica, which

                                  20   he argues is impossible to determine due to poor lighting. (Opp’n, Dkt. No. 176 at 7.) Moreover,

                                  21   the video itself is not authenticated in any way, and it is not clear that the video and accompanying

                                  22   photos were taken on August 27, 2019. (See Opp’n at 4-5, 9.) Rather, the Government can only

                                  23   show that the posting date was August 28, 2019. Id. at 9.

                                  24          The Court agrees. While there may be probable cause to believe that Mr. Kennedy-Palmer

                                  25   is the masked individual based on his distinctive jewelry, this falls short of the clear and

                                  26   convincing evidence necessary to remand him to custody. Furthermore, the Court does not

                                  27   believe that an ATF agent who last heard Defendant’s voice more than 7 months prior could

                                  28   credibly testify that it was the same person.
                                                                                          2
                                          Case 4:19-cr-00043-YGR Document 202 Filed 01/17/20 Page 3 of 4




                                   1          Second, there is no evidence that the video was filmed on August 27, 2019, because there

                                   2   is no date stamp on the video itself. The posting date does not definitively establish the date of

                                   3   creation. In fact, social media users frequently post videos and pictures on the approximate

                                   4   anniversaries of when they were originally created or taken, so it is not evident that, even if Mr.

                                   5   Kennedy-Palmer was the masked individual, that the video was filmed while he was on pretrial

                                   6   release. The Government speculates that the video was made on August 27, 2019 based on a

                                   7   videoclip posted to Instagram with a “sticker” listing “AUG 27, 2019” in large letters. (Hameth

                                   8   Decl. ¶ 16, Ex. 23.) Upon review of the video, however, it is unclear that the individual the

                                   9   Government believes is Kennedy-Palmer is even in the video. See id. The Court also notes that

                                  10   users can affix a digital sticker or “date stamp” to an old video and post it to Instagram or

                                  11   Instagram stories.

                                  12          Third, the Government has not carried its burden that the object is an actual firearm, rather
Northern District of California
 United States District Court




                                  13   than a replica. ATF Special Agent Christopher Bailey submitted an expert declaration in support

                                  14   of the Government’s motion. While Special Agent Bailey identified four factors that led him to

                                  15   believe that the firearms were real, he conceded that he “would need to examine the firearms

                                  16   displayed in those videos to confirm that they are real firearms and not replicas….” (Decl. of

                                  17   Christopher Bailey, Dkt. No. 185-1 ¶¶ 4-7.) Similarly, Defendant’s expert, Ziyad Showket, filed a

                                  18   declaration stating that it was his expert opinion that the object was a Glock, “but [that] it is

                                  19   impossible to determine based on the videos and still images if the object was a real or replica

                                  20   firearm.” (Decl. of Ziyad Showket, Dkt. No. 176-2 at 3.) Thus, the Court finds that neither expert

                                  21   could conclude that the firearm at issue was not a replica.

                                  22          Since his release in January, Mr. Kennedy-Palmer has generally complied with the

                                  23   conditions of his pretrial release. He has actively sought multiple employment opportunities,

                                  24   including working as an in-home health care worker. He also participated in job training through

                                  25   Outsource, where he completed Cable Installer training and a 10-hour OSHA Construction

                                  26   Industry Course, has registered with the International Brotherhood of Electrical Workers, Local 6,

                                  27   for work, and has been employed by Braun Electric Company since November 2019. (Decl. of

                                  28   Scott A. Sugarman, Dkt. No. 176-1 ¶¶ 4-5, Exs. D & E.) He has also been taking care of his son,
                                                                                          3
                                          Case 4:19-cr-00043-YGR Document 202 Filed 01/17/20 Page 4 of 4




                                   1   and has made all appearances in the related, criminal matter in Alameda County. (Opp’n at 13-14.)

                                   2   Notably, the evidence in the record demonstrates that Mr. Kennedy-Palmer has blocked his co-

                                   3   defendants from social media. Indeed, the co-defendants complained to each other about Mr.

                                   4   Kennedy-Palmer’s “weird” behavior towards them. (See Hameth Decl. ¶ 14, Ex. 16 at 2-3; Opp’n

                                   5   at 3.) This suggests that Mr. Kennedy-Palmer has been following this Court’s directives and

                                   6   complying with the terms of his release in a meaningful way.

                                   7          In light of the foregoing, the Court finds that the Government has failed to meet its burden

                                   8   of showing, by clear and convincing evidence, that Mr. Kennedy-Palmer possessed a firearm in

                                   9   violation of the conditions of his pretrial release. According, the Government’s motion to remand

                                  10   is DENIED.

                                  11    II.   RECOMMENDATION AGAINST FORFEITURE
                                  12          Federal Rule of Criminal Procedure 46 provides that, “[i]f there is a breach of a condition
Northern District of California
 United States District Court




                                  13   of bond, the district court shall declare a forfeiture of the bail.” See United States v. Abernathy,

                                  14   757 F.2d 1012, 1015 (9th Cir. 1985); United States v. Nguyen, 279 F.3d 1112, 1115 (9th Cir.

                                  15   2002). Here, the undersigned has denied the motion to remand on the grounds that the

                                  16   Government has failed to show, by clear and convincing evidence, that a condition was violated.

                                  17   Accordingly, the undersigned RECOMMENDS that the district court deny the Government’s

                                  18   motion for forfeiture of Mr. Kennedy-Palmer’s $25,000 bond.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 17, 2020
                                                                                              __________________________________
                                  21                                                          KANDIS A. WESTMORE
                                  22                                                          United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
